FILED
                            NOT FOR PUBLICATION                              JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50441

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00829-BEN

  v.
                                                 MEMORANDUM*
ALEJANDRO HERNANDEZ-ACOSTA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Alejandro Hernandez-Acosta appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hernandez-Acosta contends that the district court procedurally erred by

failing to calculate properly the Sentencing Guidelines range. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court accepted the

parties’ agreed-upon Guidelines calculations, granted a fast-track departure and a

minor role adjustment, and then varied upward in light of the 18 U.S.C. § 3553(a)

sentencing factors. The district court did not err. See United States v. Carty, 520
F.3d 984, 990-91 (9th Cir. 2008) (en banc).

      Hernandez-Acosta also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing

Hernandez-Acosta’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the seriousness of the offense

and the need to protect the public. See 18 U.S.C. § 3553(a)(1), (2).

      AFFIRMED.




                                          2                                      13-50441